DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMAZU (US 2018/0257234).

As to claim 1, Shimazu discloses a teaching method comprising: 
imaging a teaching jig (“marker 5”) to acquire a captured image ([0044-0047]); 
detecting a position and a posture of the teaching jig based on the captured image ([0049-0051]); 
changing a position and a posture of a robot arm of a robot ([0028-0029], “arm distal end portion 13 of the work robot 1”) based on a result obtained by the detection to maintain a positional relation between the teaching jig and a control point of the robot arm ([0053-0059]); and 
acquiring the position and the posture of the robot arm as teaching information when a control device, which controls operation of the robot, acquires a teaching signal ([0034]).  

As to claim 2, Shimazu discloses a teaching method comprising: 
detecting a position and a posture of a teaching jig (“marker 5”) based on information output by a sensor provided in the teaching jig ([0044-0047]); 
changing a position and a posture of a robot arm of a robot ([0028-0029], “arm distal end portion 13 of the work robot 1”) based on a result obtained by the detection to maintain a positional relation between the teaching jig and a control point of the robot arm ([0053-0059]); and 
acquiring the position and the posture of the robot arm as teaching information when a control device, which controls operation of the robot, acquires a teaching signal ([0034]).  

As to claim 4, Shimazu further discloses the teaching method according to claim 1, wherein the teaching jig includes 
a first surface (Fig. 5A, 52) and a second surface (Fig. 5A, 53), and a marker disposed on the first surface and a marker disposed on the second surface are different (Fig. 5A).
  
As to claim 6, Shimazu further discloses the teaching method according to claim 1, wherein the teaching information is acquired using an operation section that is operated to transmit the teaching signal to the control device ([0034]).
  

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (8,819,591).

As to claim 1, Wang discloses a teaching method comprising: 
imaging a teaching jig (col 11, line 1-3; “glove” = “teaching jig”) to acquire a captured image (col 11, line 9-13; col 12, line 3-21); 
detecting a position and a posture of the teaching jig based on the captured image (col 11, line 9-13; col 12, line 3-21); 
changing a position and a posture of a robot arm of a robot (col 36, line 28-37) based on a result obtained by the detection to maintain a positional relation between the teaching jig and a control point of the robot arm (col 11, line 14-26); and 
acquiring the position and the posture of the robot arm as teaching information when a control device, which controls operation of the robot, acquires a teaching signal (col 36, line 28-37; col 40, line 56-63).
The above citations of Wang, in addition to the entirety of its disclosure, disclose a treatment system, i.e. robotic arm system, which is taught its movements via a teaching jig in the form of a glove.  The robot arm detects the position and posture of the glove in order to maintain a positional relationship between itself and the glove.  This positional relationship is then taught as the run-time movement during the actual operation.

As to claim 2, Wang discloses a teaching method comprising: 
detecting a position and a posture of a teaching jig (col 11, line 1-3; “glove” = “teaching jig”) based on information output by a sensor provided in the teaching jig (col 11, line 9-13; col 12, line 3-21); 
changing a position and a posture of a robot arm of a robot (col 36, line 28-37) based on a result obtained by the detection to maintain a positional relation between the teaching jig and a control point of the robot arm (col 11, line 14-26); and 
acquiring the position and the posture of the robot arm as teaching information when a control device, which controls operation of the robot, acquires a teaching signal (col 36, line 28-37; col 40, line 56-63).
The above citations of Wang, in addition to the entirety of its disclosure, disclose a treatment system, i.e. robotic arm system, which is taught its movements via a teaching jig in the form of a glove.  The robot arm detects the position and posture of the glove in order to maintain a positional relationship between itself and the glove.  This positional relationship is then taught as the run-time movement during the actual operation.  

As to claim 3, Wang discloses a teaching method comprising: 
imaging a teaching jig (col 11, line 1-3; “glove” = “teaching jig”) to acquire a captured image (col 11, line 9-13; col 12, line 3-21); 
detecting a position and a posture of the teaching jig based on the captured image (col 11, line 9-13; col 12, line 3-21); 
changing and displaying a position and a posture of a virtual robot arm (col 9, line 23-33; col 36, line 28-37) based on a result obtained by the detection to maintain a positional relation between the teaching jig and a control point of the virtual robot arm associated with a position and a posture of a robot arm of a robot (col 9, line 64-67); and 
acquiring the position and the posture of the virtual robot arm as teaching information when a control device, which controls operation of the robot, acquires a teaching signal (col 36, line 28-37; col 40, line 56-63). 
The above citations of Wang, in addition to the entirety of its disclosure, disclose a treatment system, i.e. robotic arm system, which is taught its movements via a teaching jig in the form of a glove.  The robot arm detects the position and posture of the glove in order to maintain a positional relationship between itself and the glove.  This positional relationship is then taught as the run-time movement during the actual operation.

As to claim 4, Wang further discloses the teaching method according to claim 1, wherein the teaching jig includes 
a first surface (Fig. 3A, 302) and a second surface (Fig. 3A, 304), and a marker disposed on the first surface and a marker disposed on the second surface are different (Fig. 3A).  

As to claim 5, Wang discloses the teaching method according to claim 1, wherein the teaching jig includes 
a first attachment section attached to a first finger of a teacher (Fig. 3A, 302), 
a second attachment section attached to a second finger of the teacher (Fig. 3A, 304), and 
a third attachment section attached to a third finger of the teacher (Fig. 3A, 306), and 
the first attachment section, the second attachment section, and the third attachment section include markers having colors, patterns, or shapes different from one another (Fig. 3A, Each attachment section/marker are inherently different for the system to be able to differentiate each one).
Alternatively, it can be interpreted that each finger of the glove is an attachment section with itself as the “marker included”.  Thus, since each finger is different shape, the markers are different shapes from one another.  

As to claim 6, Wang further discloses the teaching method according to claim 1, wherein the teaching information is acquired using an operation section that is operated to transmit the teaching signal to the control device (col 40, line 56-63).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.

As to claim 7, Wang discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the operation section is provided in the teaching jig.
Nevertheless, it would have been obvious to one of ordinary skill in the art to rearrange Wang such that the operation section is provided in the teaching gig as a matter of design choice since such rearrangement would not alter the functionality of the teaching nor require undue experimentation or produce any unexpected results.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Oleynik (US 11,345,040).

As to claim 8, Wang discloses the claimed invention, as shown above.  However, it is silent with respect to notifying completion of teaching with a notifying section provided in the teaching jig.
Oleynik discloses a robot that notifies completion of a robot process (col 93, line 61-62).
It would have been obvious to one of ordinary skill in the art to provide Wang with Oleynik so that notifying completion of teaching is provided in order to improve Wang by making it more explicit to the operator when teaching is complete.  Such provision uses each respective teaching in a conventional manner and would not have required undue experimentation or produce any unexpected results.  Further, one of ordinary skill would have found it obvious to rearrange the notifying section such that the notifying section is provided in the teaching gig as a matter of design choice since such rearrangement would not alter the functionality of the teaching nor require undue experimentation or produce any unexpected results.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu.

As to claim 7, Shimzau discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the operation section is provided in the teaching jig.
Nevertheless, it would have been obvious to one of ordinary skill in the art to rearrange Shimzau such that the operation section is provided in the teaching gig as a matter of design choice since such rearrangement would not alter the functionality of the teaching nor require undue experimentation or produce any unexpected results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu as applied to claim 1 above, and further in view of Oleynik (US 11,345,040).

As to claim 8, Shimazu discloses the claimed invention, as shown above.  However, it is silent with respect to notifying completion of teaching with a notifying section provided in the teaching jig.
Oleynik discloses a robot that notifies completion of a robot process (col 93, line 61-62).
It would have been obvious to one of ordinary skill in the art to provide Shimazu with Oleynik so that notifying completion of teaching is provided in order to improve Wang by making it more explicit to the operator when teaching is complete.  Such provision uses each respective teaching in a conventional manner and would not have required undue experimentation or produce any unexpected results.  Further, one of ordinary skill would have found it obvious to rearrange the notifying section such that the notifying section is provided in the teaching gig as a matter of design choice since such rearrangement would not alter the functionality of the teaching nor require undue experimentation or produce any unexpected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664